DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 1/3/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for amending claims 1, 8, and 14 to cure the deficiencies noted in the rejection of claim 1-20 under 35 U.S.C. §112(b) made in the non-final Office action dated 10/28/2021 and therefore respectfully withdraws the rejection of claims 1-20 under 35 U.S.C. §112(b) made therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0334992 ("Yashiro") in view of USPGPUB 2017/0075709 ("Feng").
As per claim 1, Yashiro substantially teaches a method in a computing system including a host server, wherein the host server comprises at least a first plurality of memory modules coupled to a first processor and at least a second plurality of memory modules coupled to a second processor, the method comprising: 
a computing system including a host server, wherein the host server comprises at least a first plurality of memory modules coupled to a first processor and at least a second plurality of memory modules coupled to a second processor; maintaining a first temperature profile based on information received from a first thermal sensor associated with each of a first plurality of memory chips included in at least the first plurality of memory modules; maintaining a second temperature profile based on information received from a second thermal sensor associated with each of a second plurality of memory chips included in at least one of the second plurality of memory modules; based on at least the first temperature profile, automatically redirecting a first request to write to memory from a first compute entity being executed by the first processor to a selected one of the first plurality of memory chip, whose temperature does not meet or exceed the temperature threshold, included in at least the first plurality of memory modules; and based on at least the second temperature profile, automatically redirecting a second request to write to memory from a second compute entity being executed by the second processor to a selected one of the second plurality of memory chips, whose does not meet or exceed the temperature threshold, included in at least the second plurality of memory modules: (Yashiro, Abstract; FIG. 1, reference numerals 1, 2; FIG. 4, reference numerals 12a, 12b, 13, and 18; FIG. 7, reference numerals FIG. 8, reference numerals 1, 2, 3, 4, 5, and 6; and paragraphs 0031-0032 and 0069-0076, where individual temperature sensors 18 associated with NAND flash memory units 12a and 12b are used to report temperature information to a temperature sensing unit of controller 13 to enable controller 13 to determine whether a temperature for a NAND flash memory (e.g., NAND flash memory 12a or 12b) is higher or lower than a threshold temperature.  The Examiner notes that NAND flash memory unit 12a has a first associated temperature sensor 18; similarly, NAND flash memory unit 12b has a second associated temperature sensor 18.  The Examiner further notes that using first thermal sensor associated with each of a first plurality of memory chips included in at least the first plurality of memory module" because current temperature data sent from temperature sensor 18 of NAND flash memory unit 12a corresponds to a temperature profile using a data point of one temperature; the same reasoning holds with respect to a second temperature profile for NAND flash memory unit 12b.  When a write command is received, controller 13 determines which NAND flash memory unit (e.g., NAND flash memory unit 12a) is designated as a target for the received write command and determines the current temperature for the targeted NAND flash memory unit (e.g., NAND flash memory unit 12a).  If the temperature for the targets NAND flash memory unit is lower than a threshold temperature, controller 13 performs the write operation to the targeted NAND flash memory unit.  If the temperature for the targeted NAND flash memory unit meets or exceeds the temperature threshold, controller 13 determines a different NAND flash memory unit with a temperature that does not meet or exceed the temperature threshold and redirects the write operation to the different NAND flash memory unit.  As illustrated by (Yashiro, FIG. 1), system 100 (e.g., a server) of Yashiro includes a plurality of semiconductor devices 1 that may include NAND flash memory units (e.g., NAND flash memory units 12a and 12b); as illustrated by (Yashiro, FIG. 1, each of semiconductor devices 1 may include a controller 13 and 
Yashiro does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Feng teaches predictively provisioning cloud computing resources for virtual machines.
As per claim 1, Feng particularly teaches:
a cloud computing system including a host server, wherein the host server comprises at least a first plurality of memory modules coupled to a first processor and at least a second plurality of memory modules coupled to a second processor; maintaining a first utilization profile based on information received from a first sensor associated with each of a first plurality of nodes included in at least the first plurality of nodes; maintaining a second utilization profile based on information received from a second sensor associated with each of a second plurality of nodes included in at least one of the second plurality of nodes: (Feng, Abstract; FIG. 2, reference numerals 10 and 50; and paragraphs 0008-0009, 0061, 0084-0085, and 0094-0098, where the system of Feng may be implemented in a cloud environment that comprises one or more cloud computing nodes 10.  Additionally, the system of Feng may comprise multiple nodes that each require processing elements, memory, and storage for, for example, executing virtual machines or other computational tasks.  The hypervisors of Feng also maintain historical utilization information for nodes in 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Feng and Yashiro before them before the instant application was effectively filed, to modify the system of Yashiro to include the principles of cloud computing of Feng.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing resource management techniques that allow for optimized provisioning of cloud computing resources so that resources may be efficiently used while avoiding situations in which some computing resources are idling and other computing resources are over-subscribed (Feng, paragraph 0031). 
As per claim 2,
wherein the host server comprises a hypervisor for managing a plurality of compute entities for execution by the first processor or the second processor, and wherein the hypervisor is configured to maintain both the first temperature profile and the second temperature profile: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and paragraphs 0003-0006, 0061-0063, and 0094-0098, where each node of the cloud system of Feng may comprise a hypervisor that monitors one or more virtual machines executing on the node to ensure that optimal resources are allocated for execution of the virtual machines running on a given cloud compute node.  The Examiner notes that the memory system of Yashiro that uses a controller to monitor memory performance on the basis of thermal characteristics in combination with the hypervisors of compute nodes in a cloud environment of Feng yields a cloud system that performs management of memory resources based on thermal characteristics in a cloud environment.  Feng therefore particularly teaches wherein the host server comprises a hypervisor for managing a plurality of compute entities for execution by the first processor or the second processor, and wherein the hypervisor is configured to maintain both the first temperature profile and the second temperature profile).  
As per claim 3, the rejection of claim 2 is incorporated, and Feng further particularly teaches further comprising:
the hypervisor periodically initiating a temperature scan for updating at least one of the first temperature profile or the second temperature profile: (Feng, 
As per claim 4, the rejection of claim 3 is incorporated, and Feng further particularly teaches further comprising:
the hypervisor quarantining a memory module, selected from at least one of the first memory modules or the second memory modules, based on an analysis of the first temperature profile and the second temperature profile if the memory module includes K number of memory chips, wherein K is a positive integer, having a temperature in excess of a temperature threshold during an entirety of a predetermined time frame or for a selected number of times during the entirety of the predetermined time frame: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and paragraphs 0003-0006, 0061-0063, and 0094-0098, where each node of the cloud system of Feng may comprise a hypervisor that monitors one or more virtual machines executing on the node to ensure that optimal resources are allocated for execution of the virtual machines running on a given cloud compute node.  The Examiner notes that the memory system of Yashiro that uses a controller to monitor memory performance on the basis of thermal characteristics in combination with the hypervisors of compute nodes in a cloud environment of Feng yields a cloud system that performs management of memory resources based on thermal characteristics in a cloud environment.  As noted in (Yashiro, FIG. 8; and paragraphs 0065-0070), controller 13 of Yashiro checked temperature of a NAND flash memory unit 12a upon receipt of a write command that designates NAND flash memory 12a as a target; in the combination of Yashiro and Feng, a hypervisor would transmit the write command to a host, resulting in controller 13 initiating a temperature scan for NAND flash memory unit 12a.  The Examiner notes that when a detected temperature of a targeted NAND flash memory unit (e.g., NAND flash memory unit 12a) exceeds the temperature threshold at the time the temperature is 
As per claim 5, the rejection of claim 2 is incorporated, and Feng further particularly teaches further comprising:
the hypervisor keeping track of a metric related to a use of each of the first plurality of memory modules and the second memory modules by compute entities to prevent overuse of a particular memory module relative to other memory modules: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and paragraphs 0003-0006, 0061-0063, and 0094-0098, where each node of the cloud system of Feng may comprise a hypervisor that monitors one or more virtual machines executing on the node to ensure that optimal resources are allocated for execution of the virtual machines running on a given cloud compute node.  The Examiner notes that the memory system of Yashiro that uses a controller to monitor memory performance on the basis of thermal 
As per claim 6, the rejection of claim 2 is incorporated, and Feng further particularly teaches further comprising:
managing a mapping between a virtual memory allocated to a compute entity and a physical memory: (Feng, Abstract; FIG. 2, reference numerals 10 and 50; and paragraphs 0008-0009, 0061, 0084-0085, and 0094-0098, where the system of Feng may be implemented in a cloud environment that comprises one or more cloud computing nodes 10.  Additionally, the system of Feng may comprise multiple nodes that each require processing elements, memory, and storage for, for example, executing virtual machines or other computational tasks.  The hypervisors of Feng also maintain historical utilization information for nodes in the cloud environment (i.e., first and second utilization profiles).  The Examiner notes that the hypervisors also manage memory operations for virtual machines in order to allow the virtual machines to access physical hardware; the hypervisors thus by definition map between virtual memory allocated to a cloud compute node and physical memory.  Feng therefore particularly teaches managing a mapping between a virtual memory allocated to a compute entity and a physical memory).
As per claim 7, the rejection of claim 1 is incorporated, and Feng further particularly teaches:
wherein each of the first compute entity and the second compute entity comprises at least one of a virtual machine (VM), a micro-VM, a microservice, or a unikernel for serverless functions: (Feng, Abstract; FIG. 2, reference numerals 
As per claim 8, Yashiro substantially teaches a system comprising:
a host server comprising at least a first plurality of memory modules coupled to a first processor and at least a second plurality of memory modules coupled to a second processor; maintaining a first temperature profile based on information received from a first thermal sensor associated with each of a first plurality of memory chips included in at least the first plurality of memory modules; maintaining a second temperature profile based on information received from a second thermal sensor associated with each of a second plurality of memory chips included in at least one of the second plurality of memory modules; based on at least the first temperature profile, automatically redirecting a first request to write to memory from a first compute entity being executed by the first processor to a selected one of the first plurality of memory chip, whose temperature does not meet or exceed the temperature threshold, included in at least the first plurality of memory modules; and based on at least the second temperature profile, automatically redirecting a second request to write to memory from a second compute entity being executed by the second processor to a selected one of the second plurality of memory chips, whose temperature does not meet or exceed the temperature threshold, included in at least the second plurality of memory modules: (Yashiro, Abstract; FIG. 1, reference numerals 1, 2; FIG. 4, reference numerals 12a, 12b, 13, and 18; FIG. 7, reference numerals FIG. 8, reference numerals 1, 2, 3, 4, 5, and 6; and paragraphs 0031-0032 and 0069-0076, where individual temperature sensors 18 associated with NAND flash memory units 12a and 12b are used to report temperature information to a temperature sensing unit of controller 13 to enable controller 13 to determine whether a temperature for a NAND flash memory (e.g., NAND flash memory 12a or 12b) is higher or lower than a threshold temperature.  The Examiner notes that NAND flash memory unit 12a has a first associated temperature sensor 18; similarly, NAND flash memory unit 12b has a second associated temperature sensor 18.  The Examiner further notes that using current temperature data from 
Yashiro does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Feng teaches predictively provisioning cloud computing resources for virtual machines.
As per claim 8, Feng particularly teaches:
and a hypervisor, associated with the host server, configured to: maintain a first utilization profile based on information received from a first sensor associated with each of a first plurality of memory chips included in at least the first plurality of memory modules; maintain a second utilization profile based on information received from a second sensor associated with each of a second plurality of memory chips included in at least the second plurality of memory module: (Feng, Abstract; FIG. 2, reference numerals 10 and 50; and paragraphs 0008-0009, 0061, 0084-0085, and 0094-0098, where the system of Feng may be implemented in a cloud environment that comprises one or more cloud computing nodes 10.  Additionally, the system of Feng may comprise multiple nodes that each require processing elements, memory, and storage for, for example, executing virtual machines or other computational tasks.  The hypervisors of Feng also maintain historical utilization information for nodes in the cloud environment (i.e., first and second utilization profiles).  Feng therefore particularly teaches and a hypervisor, associated with the host server, configured to: maintain a first utilization profile based on information received from a first 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Feng and Yashiro before them before the instant application was effectively filed, to modify the system of Yashiro to include the principles of cloud computing of Feng.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing resource management techniques that allow for optimized provisioning of cloud computing resources so that resources may be efficiently used while avoiding situations in which some computing resources are idling and other computing resources are over-subscribed (Feng, paragraph 0031). 
As per claim 9, the rejection of claim 8 is incorporated, and the Examiner notes that the language of claim 9 is substantially similar to that of claim 2.  Claim 9 is therefore rejected using the same references and reasoning as given in the above rejection of claim 2.
As per claim 10, the rejection of claim 9 is incorporated, and the Examiner notes that the language of claim 10 is substantially similar to that of claim 4.  Claim 10 is therefore 
As per claim 11, the rejection of claim 8 is incorporated, and the Examiner notes that the language of claim 11 is substantially similar to that of claim 5.  Claim 11 is therefore rejected using the same references and reasoning as given in the above rejection of claim 5.
As per claim 12, the rejection of claim 10 is incorporated, and the Examiner notes that the language of claim 12 is substantially similar to that of claim 6.  Claim 12 is therefore rejected using the same references and reasoning as given in the above rejection of claim 6.
As per claim 13, the rejection of claim 9 is incorporated, and the Examiner notes that the language of claim 13 is substantially similar to that of claim 7.  Claim 13 is therefore rejected using the same references and reasoning as given in the above rejection of claim 7.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0334992 ("Yashiro") in view of USPGPUB 2017/0075709 ("Feng") and further in view of USPGPUB 2009/0307703 ("Archer").
As per claim 14, Yashiro substantially teaches a method the method comprising:
maintaining a first temperature profile based on information received from a first thermal sensor associated with each of a first plurality of memory chips included in at least the first plurality of memory modules and at least the second plurality of memory modules; maintaining a second temperature profile based on information received from a second thermal sensor associated with each of a second plurality of memory chips included in at least the third plurality of memory modules and at least the further plurality of memory modules; based on at least the first temperature profile, automatically redirecting a first request to write to memory from a first compute entity being executed by the first processor to a second one of the first plurality of memory chips, whose temperature does not meet or exceed the temperature threshold, included in at least the first plurality of memory modules at least the second plurality of memory modules; based on at least the second temperature profile, automatically redirecting a second request to write to memory from a second compute entity being executed by the second processor to a selected one of the second plurality of memory chips, whose temperature does not meet or exceed the temperature threshold, included in at least the third plurality of memory modules and the fourth plurality of memory modules: (Yashiro, Abstract; FIG. 1, reference numerals 1, 2; FIG. 4, reference numerals 12a, 12b, 13, and 18; FIG. 7, reference numerals FIG. 8, reference numerals 1, 2, 3, 4, 5, and 6; and paragraphs 0031-0032 and 0069-0076, where individual temperature sensors 18 associated with NAND flash memory units 12a and 12b are used to report temperature information to a temperature sensing unit of controller 13 to enable controller 13 to determine whether a temperature for a NAND flash memory (e.g., NAND flash memory 12a or 12b) is higher or lower first thermal sensor associated with each of a first plurality of memory chips included in at least the first plurality of memory module" because current temperature data sent from temperature sensor 18 of NAND flash memory unit 12a corresponds to a temperature profile using a data point of one temperature; the same reasoning holds with respect to a second temperature profile for NAND flash memory unit 12b.  When a write command is received, controller 13 determines which NAND flash memory unit (e.g., NAND flash memory unit 12a) is designated as a target for the received write command and determines the current temperature for the targeted NAND flash memory unit (e.g., NAND flash memory unit 12a).  If the temperature for the targets NAND flash memory unit is lower than a threshold temperature, controller 13 performs the write operation to the targeted NAND flash memory unit.  If the temperature for the targeted NAND flash memory unit meets or exceeds the temperature threshold, controller 13 determines a different NAND flash memory unit with a temperature that does not meet or exceed the temperature threshold and redirects the write operation to the different NAND flash memory unit.  As illustrated by (Yashiro, FIG. 1), system 100 (e.g., a server) first thermal sensor associated with each of a first plurality of memory chips included in at least the first plurality of memory modules and at least the second plurality of memory modules; maintaining a second temperature profile based on information received from a second thermal sensor associated with each of a second plurality of memory chips included in at least the third plurality of memory modules and at least the further plurality of memory modules; based on at least the first temperature profile, automatically redirecting a first request to write to memory from a first compute entity being executed by the first processor to a second one of the first plurality of memory chips, whose temperature does not meet or exceed the temperature threshold, included in at least the first plurality of memory modules at least the second plurality of memory modules; based on at least the second temperature profile, 
Yashiro does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Feng teaches predictively provisioning cloud computing resources for virtual machines.
As per claim 14, Feng particularly teaches: 
a cloud computing system including a first host server and a second host server, wherein the first host server comprises  at least a first plurality of memory modules coupled to a first processor and at least a second plurality of memory modules coupled to a second processor, wherein the second host server comprises at least a third plurality of memory modules coupled to a third processor and at least a fourth plurality of memory modules coupled to a fourth processor, and wherein the first host server comprises a first hypervisor for managing a first plurality of compute entities for execution by the first processor or the second processor and the second host server comprises a second hypervisor for managing a second plurality of compute entities for execution by the third processor or the fourth processor: (Feng, Abstract; FIG. 2, reference numerals 10 and 50; and paragraphs 0008-0009, 0061, 0084-0085, and 0094-0098, where the system of Feng may be implemented in a cloud 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Feng and Yashiro before them before the instant application was effectively filed, to modify the system of Yashiro to include the principles of cloud computing of Feng.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing resource management techniques that allow for optimized provisioning of cloud computing resources so that resources may be efficiently used while avoiding situations in which some computing resources are idling and other computing resources are over-subscribed (Feng, paragraph 0031). 
Neither Yashiro nor Feng appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Archer teaches scheduling applications for execution on a plurality of compute nodes of a parallel computer to manage temperature of the nodes during execution.
As per claim 14, Archer particularly teaches:
and upon determining a temperature of at least N of the first plurality of memory chips meets or exceeds a temperature threshold, wherein N is a positive integer, automatically migrating at least a subset of the first compute entities from the first host server to the second host server provided at least a temperature of at least one memory chip from among the second plurality of memory chips does not meet or exceed the temperature threshold: (Archer, Abstract; FIG. 8; and paragraphs 0077-0081, where an application (e.g., a virtual machine) being executed may be migrated to another compute node when a measured temperature of a node on which the application is being executed exceeds a threshold temperature.  Archer therefore particularly teaches and upon determining a temperature of at least N of the first plurality of memory 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Archer, Feng, and Yashiro before them before the instant application was effectively filed to modify the combination of Feng with Yashiro to include the principles of Archer of migrating applications based on temperature of underlying hardware.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by enabling compute nodes to avoid overheating (Archer, paragraph 0081).
As per claim 15, the rejection of claim 14 is incorporated, and Archer further particularly teaches further comprising:
upon determining a temperature of at least O of the second plurality of memory chips meets or exceeds a temperature threshold, wherein O is a positive integer, automatically migrating at least a subset of the first compute entities from the second host server to the first host server provided at least a temperature of  at least one memory chip from among the first plurality of memory chips does not meet or exceed the temperature threshold: (Archer, Abstract; FIG. 8; and paragraphs 0077-0081, where an application (e.g., a virtual 
As per claim 16, the rejection of claim 14 is incorporated, and Feng further particularly teaches further comprising:
the first hypervisor periodically initiating a temperature scan for updating the first temperature profile and the second hypervisor periodically initiating a temperature scan for updating the second temperature profile: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and paragraphs 0003-0006, 0061-0063, and 0094-0098, where each node of the cloud system of Feng may comprise a hypervisor that monitors one or more virtual machines executing on the node to ensure that optimal resources are allocated for execution of the virtual machines running on a given cloud compute node.  The Examiner notes that the memory system of Yashiro that uses a controller to monitor memory performance on the basis of thermal characteristics in combination with the hypervisors of compute nodes in a cloud environment of Feng yields a cloud system that performs 
As per claim 17, the rejection of claim 16 is incorporated, and Feng further particularly teaches further comprising:
the first hypervisor quarantining a memory module, selected from at least one of the first memory modules or the second memory modules, by analyzing the first temperature profile to determine whether the memory module includes at least a K number of memory chips, wherein K is a positive integer, having a temperature in excess of a temperature threshold during an entirety of a predetermined time from or for a selected number of times during the entirety of the predetermined time frame: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and paragraphs 0003-0006, 0061-0063, and 0094-0098, where each node of the cloud system of Feng may comprise a hypervisor that monitors one or more virtual machines executing on the node to ensure that optimal 
As per claim 18, the rejection of claim 16 is incorporated, and Feng further particularly teaches further comprising:
the second hypervisor quarantining a memory module, selected from at least one of the thirst memory modules or the fourth memory modules, by analyzing the second temperature profile to determine whether the memory module includes at least a K number of memory chips, wherein K is a positive integer, having a temperature in excess of a temperature threshold during an entirety of a predetermined time frame or for a selected number of times during the entirety of the predetermined time frame: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and paragraphs 0003-0006, 0061-0063, and 0094-0098, where each node of the cloud system of Feng may comprise a hypervisor that monitors one or more virtual machines executing on the node to ensure that optimal resources are allocated for execution of the virtual machines running on a given cloud compute node.  The Examiner notes that the memory system of Yashiro that uses a controller to monitor memory performance on the basis of thermal characteristics in combination with the hypervisors of compute nodes in a cloud environment of Feng yields a cloud system that performs management of memory resources based on thermal characteristics in a cloud environment.  As noted in (Yashiro, FIG. 8; and paragraphs 0065-0070), controller 13 of Yashiro checked temperature of a NAND flash memory unit 12a upon receipt of a write 
As per claim 19, the rejection of claim 14 is incorporated, and Feng further particularly teaches further comprising:
the first hypervisor keeping track of a metric related to a use of each of the first plurality of memory modules and the second memory modules by compute entities to prevent overuse of a particular memory module relative to other memory modules: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and 
As per claim 20, the rejection of claim 14 is incorporated, and Feng further particularly teaches further comprising:
the second hypervisor keeping track of a metric related to a use of each of the third plurality of memory modules and the fourth memory modules by compute entities to prevent overuse of a particular memory module relative to other memory modules: (Feng, Abstract; FIG, 2, reference numerals 10 and 50; and paragraphs 0003-0006, 0061-0063, and 0094-0098, where each node of the cloud system of Feng may comprise a hypervisor that monitors one or more virtual machines executing on the node to ensure that optimal resources are allocated for execution of the virtual machines running on a given cloud compute node.  The Examiner notes that the memory system of Yashiro that uses a controller to monitor memory performance on the basis of thermal characteristics in combination with the hypervisors of compute nodes in a cloud environment of Feng yields a cloud system that performs management of memory resources based on thermal characteristics in a cloud environment.  As noted in (Yashiro, FIG. 8; and paragraphs 0065-0070), controller 13 of Yashiro checked temperature of a NAND flash memory unit 12a upon receipt of a write .

Response to Arguments
In the Remarks dated 1/3/2022, Applicant substantially argues:
The rejections of claims 1-20 under 35 U.S.C. §112(b) have been overcome by the amendments to the claims; the instant application is now in condition for allowance.
Applicant's arguments dated 1/3/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The combination of the Yashiro, Feng, and Archer prior art references, as explained in the above rejections, clearly teaches the claimed features of the inventions of the instant application.  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135